        Case 4:20-cv-01536 Document 2 Filed on 04/30/20 in TXSD Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,                       §
as Broadcast Licensee of the May 6, 2017              §
Saul Alvarez v. Julio Cesar Chavez, Jr. Super         §
Middleweight Championship Fight Program,              §
                                                      §
      Plaintiff,                                      §
                                                      §
v.                                                    §
                                                      §
1) EL IMPRESARIO, INC., individually, and d/b/a       §   Civil Action No. 4:20-cv-01536
O BAR HOUSTON and d/b/a O BAR                         §
DISCOTHEQUE and d/b/a O BAR and d/b/a EL              §
KORRAL HOUSTON and d/b/a VIP LOUNGE;                  §
and                                                   §
2) JAIME A. ORTEGA, individually, and d/b/a O         §
BAR HOUSTON and d/b/a O BAR                           §
DISCOTHEQUE and d/b/a O BAR and d/b/a EL              §
KORRAL HOUSTON and d/b/a VIP LOUNGE;                  §
                                                      §
      Defendants.                                     §

                         PLAINTIFF’S DISCLOSURE STATEMENT AND
                          CERTIFICATE OF INTERESTED PERSONS

         Pursuant to FED. R. CIV. P. 7.1, Plaintiff G&G Closed Circuit Events, LLC (“Plaintiff”)

provides the following information:

         For a nongovernmental corporate party, the name(s) of its parent corporation and

any publicly held corporation that owns 10% or more of its stock (if none, state “None”):

         None.

         A complete list of all persons, associations of persons, firms, partnerships,

corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or other

legal entities that are financially interested in the outcome of the case:



PLAINTIFF’S DISCLOSURE STATEMENT AND                                                        PAGE 1
CERTIFICATE OF INTERESTED PERSONS
x:\804429\Pleadings\Disclosure Statement & COIP
        Case 4:20-cv-01536 Document 2 Filed on 04/30/20 in TXSD Page 2 of 2




         1.       G&G Closed Circuit Events, LLC
                  2380 South Bascom Avenue, Suite 200
                  Campbell, California 95008

         2.       El Impresario, Inc.
                  Registered Agent: Jaime Ortega
                  921 FM 1960 W., Suite 108
                  Houston, Texas 77090

         3.       Jaime A. Ortega
                  1247 Lavender Shade Ct.
                  Houston, Texas 77073




                                                  Respectfully submitted,


                                                  By:
                                                         David M. Diaz
                                                         State Bar No. 24012528
                                                         Southern District Bar No. 889588
                                                         david@diazlawtx.com
                                                         Attorney-in-charge

                                                  LAW OFFICES OF DAVID DIAZ, PLLC
                                                  825 Watters Creek Blvd.
                                                  Building M, Suite 250
                                                  Allen, Texas 75013
                                                  (972) 996-4588 – Telephone

                                                  ATTORNEY FOR PLAINTIFF




PLAINTIFF’S DISCLOSURE STATEMENT AND                                                        PAGE 2
CERTIFICATE OF INTERESTED PERSONS
x:\804429\Pleadings\Disclosure Statement & COIP
